Case: 3:18-cr-50013 Document #: 158 Filed: 10/05/20 Page 1 of 5 PagelD #:1771

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION
UNITED STATES OF AMERICA
No. 18 CR 50013-2
© Judge Philip G. Reinhard
JOSE ARMANDO OCHOA-LOPEZ
AMENDED PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),
it is hereby ORDERED:

1. All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
materials”) are subject to this Amended Protective Order and may be used by
defendant and defendant’s counsel (defined as counsel of record in this case) solely in
connection with the defense of this case, and for no other purpose, and in connection
with no other proceeding, without further order of this Court.

2. Defendant and defendant’s counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons who are interviewed as potential witnesses,
counsel for potential witnesses, and other persons to whom the Court may authorize
disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
Case: 3:18-cr-50013 Document #: 158 Filed: 10/05/20 Page 2 of 5 PagelD #:1772

3. Defendant, defendant’s counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendant, defendant’s counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

4. Defendant, defendant’s counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

5. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of the Amended Protective Order.
Defense counsel need not provide authorized persons who previously received a copy
of the initial Protective Order a copy of this Amended Protective Order unless the
person receives materials specifically addressed in paragraph 8 of this Amended
Protective Order.

6. Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Amended Protective

2
Case: 3:18-cr-50013 Document #: 158 Filed: 10/05/20 Page 3 of 5 PagelD #:1773

Order continue in effect for as long as the materials are so maintained, and the
materials may not be disseminated or used in connection with any other matter
without further order of the Court.

7. To the extent any material is produced by the United States to
defendant or defendant’s counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendant and/or defendant’s counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

- 8. The following additional provisions also shall apply to certain materials
to be disclosed by the government prior to the sentencing hearing of defendant Ochoa-
Lopez, which contain particularly sensitive information about additional criminal
conduct under investigation (the “Attorneys’ Eyes Only Materials”):

a. The Attorneys’ Eyes Only Materials shall be plainly marked by
the government prior to the disclosure with the label “ATTORNEYS’ EYES ONLY.”
b. Neither the Attorneys’ Eyes Only Materials nor the information
contained therein may be disclosed to any persons other than defendant’s counsel or
investigators employed by defendant’s counsel to assist the defense in this case,
without prior notice to the government and authorization from the Court, with the

following exception: Defendant’s counsel or investigators employed by defendant’s

3
Case: 3:18-cr-50013 Document #: 158 Filed: 10/05/20 Page 4 of 5 PagelD #:1774

counsel to assist the defense in this case may discuss the information contained in
the Attorneys’ Eyes Only Materials with defendant as part of the defense’s
preparation for defendant’s sentencing hearing in this matter and any appellate or
post-conviction proceedings raising issues pertaining to defendant’s sentence or
sentencing hearing. The Attorneys’ Eyes Only Materials themselves, however, shall
not be shown or provided to defendant.

c. Before providing the Attorneys’ Eyes Only Materials to a person
to whom such disclosure is authorized by this Amended Protective Order, defense
counsel must provide the person with a copy of this Amended Protective Order and
require the authorized person to sign a statement acknowledging that the person has
received a copy of and reviewed this Amended Protective Order, and has agreed to be
bound by its terms and conditions subject to sanctioning by the Court for any
violations of this Amended Protective Order. Defense counsel shall maintain a copy
of the signed statement of each person for a period of 12 months after the conclusion
of all stages of this case and shall provide copies of the signed statement of all persons
to the government upon request.

d. Absent prior permission from the Court, the Attorneys’ Eyes Only
Materials shall not be included in any public filing with the Court, and instead shall
be submitted under seal, absent prior permission from the Court.

e. Any copies or reproductions of Attorneys’ Eyes Only Materials

shall be treated in the same manner as the original materials. Any notes or records

4
Case: 3:18-cr-50013 Document #: 158 Filed: 10/05/20 Page 5 of 5 PagelD #:1775

of any kind made in relation to the contents of the Attorneys’ Eyes Only Materials
shall be treated in the same manner as the original materials.

S, The restrictions set forth in this Amended Protective Order, including
the restrictions pertaining to Attorneys’ Eyes Only Materials, do not apply to
documents that are or become part of the public court record, including documents
that have been received in evidence at other trials, nor do the restrictions in this
Amended Protective Order limit defendant’s counsel in the use of discovery materials
in judicial proceedings in this case, except that any document filed by any party which
attaches or otherwise discloses Attorneys’ Eyes Only Materials shall be filed under
seal to the extent necessary to protect such information, absent prior permission from
this Court.

10. Nothing contained in this Amended Protective Order shall preclude any
party from applying to this Court for further relief or for modification of any provision
hereof.

ENTER:

PHILIP G. REINHARD
District Judge

United States District Court
Northern District of Illinois

 

Date: 10-5- 202 O
